Citation Nr: 0946393	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-25 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
bipolar disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from 
September 1962 to September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  This matter was previously before the 
Board in June 2008, at which time it was remanded for 
additional development; the case has since been returned to 
the Board for appellate review.

The Board notes that recently, the United States Court of 
Appeals for Veterans Claims (Court) held that a claimant 
without medical expertise cannot be expected to precisely 
delineate the diagnosis of his mental illness.  Clemons v. 
Shinseki, 23 Vet. App. 1, 4-5 (2009).  As the Veteran files a 
claim for the affliction his mental condition, whatever that 
is, causes him, VA must construe the claim to include any and 
all of the Veteran's currently diagnosed psychiatric 
disabilities.  Id.  Here, the Veteran filed a claim for 
entitlement to service connection for PTSD.  The medical 
evidence of record, however, indicates that the Veteran has 
been diagnosed with bipolar disorder and PTSD.  Therefore, 
the Board has recharacterized the issue on appeal as 
indicated above to include bipolar disorder in addition to 
PTSD.


FINDINGS OF FACT

1.  The preponderance of the evidence reveals that the 
Veteran has diagnoses of PTSD and bipolar disorder.

2.  The Veteran did not engage in combat with the enemy, and 
there is no credible evidence of an in-service stressor to 
support the diagnosis of PTSD.

3.  There is no evidence that any acquired psychiatric 
disorder, to include bipolar disorder, was incurred in or 
aggravated by service or is related to the Veteran's service.




CONCLUSION OF LAW

The criteria for the establishment of service connection for 
an acquired psychiatric disorder, to include PTSD and bipolar 
disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require VA to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection 
and that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Here, the Veteran submitted his claim in December 2004.  He 
was notified by letter dated in February 2005 of the evidence 
not of record that was necessary to substantiate a claim for 
service connection and the Veteran's and VA's respective 
duties for obtaining evidence.  In June 2005, the RO issued a 
rating decision denying the Veteran's claim.  A letter dated 
in April 2006 notified the Veteran of how VA determines 
disability ratings and effective dates for service-connected 
disabilities.  In July 2008, the Veteran was notified 
pursuant to 38 C.F.R. § 3.304(f)(4) (2008) of additional 
types of evidence he could use to support his claim for PTSD 
based on personal assault.

Given the above timeline, the Board finds that VA's duty to 
notify was not satisfied prior to the initial unfavorable 
decision by the AOJ.  Under such circumstances, the duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Instead, such notice errors may be cured by 
issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case (SOC) or supplemental statement of the case 
(SSOC), is sufficient to cure a timing defect).

In this case, the notice timing error in this case was not 
prejudicial to the Veteran.  After providing complete notice 
subsequent to the initial unfavorable decision by the AOJ, 
the AOJ readjudicated the case by way of a SOC in October 
2006 and a SSOC in November 2008.  The Veteran also has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond.  The Board finds that these actions have essentially 
cured the error.  As the timing error did not affect the 
essential fairness of the adjudication, the Board may 
therefore proceed to finally decide the Veteran's appeal.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, 
service personnel records, VA outpatient treatment records, 
and a letter indicating that the Veteran's private treatment 
records from Dr. W.C. are no longer available.  The Veteran 
also has been afforded a VA examination in December 2008 with 
respect to his PTSD.  Moreover, as was noted in the 
introduction section of this decision, this case was 
previously before the Board in June 2008, at which time it 
was remanded for additional development in order to assure 
that the duties to notify and assist were adhered to in 
particular regard to the development of the claimed stressor.  
Specifically, the remand requested information from the Navy-
Marine Corps Court of Criminal Appeals (NMCCA) and the 
National Archives, and for the Veteran to be provided with 
adequate notice pursuant to 38 C.F.R. § 3.304(f)(3) (2008) 
(now 38 C.F.R. § 3.304(f)(4) (2009)).  The Board notes that 
the additional development subsequently conducted, including 
requesting information from the National Archives, Naval 
Criminal Investigative Services, and the Ship Histories 
Branch of the Naval Research Center, and the notice letter 
sent to the Veteran in July 2008 substantially complied with 
the Board's remand.  See Dyment v. West, 13 Vet. App. 141 
(1999) (holding that another remand is not required under 
Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).  See also Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (determining that VA is not 
required to search for evidence, which even if obtained, 
would make no difference in the outcome of the Veteran's 
claim); Soyini v. Derwinski, 1 Vet. App. 541 (1991) 
(declining to require strict adherence to technical 
requirements and impose additional burdens on VA when there 
was no benefit flowing to the claimant).  The Board finds 
that as the Naval Criminal Investigative Services (NCIS) did 
not turn-up any records or information relevant to the 
Veteran's claimed stressor, a separate search conducted with 
the NMCCA under the circumstances of this case would be 
futile (as it is reasonable to assume that the NMCCA would 
not have records on the case if the NCIS did not).  
Accordingly, this case is now appropriately before the Board 
for appellate review.

The Board notes that the Veteran has not been afforded a VA 
medical examination to assess any acquired psychiatric 
disorder other than PTSD, to include his bipolar disorder.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As discussed below, there is no competent evidence indicating 
that any other acquired psychiatric disorder, including 
bipolar disorder, had its onset in or was aggravated by the 
Veteran's service.  The evidence also does not indicate that 
there may be any association between any other psychiatric 
disorder, to include bipolar disorder, and the Veteran's 
active service.  Therefore, the Board finds it unnecessary to 
obtain a medical opinion with respect to this psychiatric 
condition.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
the Board finds that all necessary development has been 
accomplished, and no further assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection for an Acquired Psychiatric Disorder,
to Include PTSD and Bipolar Disorder

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and bipolar 
disorder.  He contends that his claimed psychiatric disorders 
stem from being sexually assaulted on several occasions by 
another serviceman while in service aboard the USS Hartley.  
The Veteran further contends that his alleged assailant 
committed similar assaults on other servicemen.  He indicated 
that the alleged assailant was court martialed and 
subsequently dishonorably discharged in 1964 as a result of 
these assaults.

Service connection means that the facts establish that a 
current disability resulted from an injury or disease 
incurred or aggravated in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To 
establish service connection, there generally must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Service connection 
also may be established when all the evidence, including that 
pertinent to service, indicates that a disease diagnosed 
after discharge was incurred in service.  38 C.F.R. § 
3.303(d).

Establishing service connection for PTSD requires (1) medical 
evidence diagnosing the condition in conformity with the 
Fourth Edition of the Diagnostic and Statistical Manual of 
Mental Disorders, 1994 (DSM-IV), (2) credible supporting 
evidence that the claimed in-service stressor occurred, and 
(3) a link, established by medical evidence, between the 
current symptomatology and the claimed in-service stressor.  
See 38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 
10 Vet. App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD varies depending upon whether the Veteran engaged in 
"combat with the enemy."  If the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, the Veteran's lay 
statements alone may establish occurrence of the claimed in-
service stressor, provided that there is no clear and 
convincing evidence to the contrary and as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  If, however, VA determines either 
that the Veteran did not engage in combat with the enemy or 
that the Veteran did engage in combat with the enemy but his 
alleged stressor is not combat related, the Veteran's lay 
testimony alone is not sufficient to establish the occurrence 
of the claimed stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Instead, the Veteran's lay testimony must be 
corroborated by credible supporting evidence.  

Credible supporting evidence is not limited to service 
department records, but rather can be from any source.  See 
YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  As provided by 38 C.F.R. 
§ 3.304(f)(4) (2009), corroboration may also be found in 
sources including records from law enforcement authorities; 
rape crisis centers; mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes, such as a request for a 
transfer to another military duty assignment, deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; and 
unexplained economic or social behavior changes, also may 
constitute credible supporting evidence of the occurrence of 
an in-service stressor.  Id.  Generally, however, credible 
supporting evidence cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau, 9 Vet. App. at 396.  
However, an exception to this general rule exists such that 
after-the-fact medical nexus evidence can be used to 
establish the occurrence of a claimed in-service stressor 
based on personal assault.  See Bradford v. Nicholson, 20 
Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 
(1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board must assess 
the credibility of all evidence, including medical evidence.  
The weight and credibility of evidence may be discounted "in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Board 
must account for evidence which it finds to be persuasive or 
unpersuasive and provide reasons for rejecting any evidence 
favorable to the claimant.  See Masors v. Derwinski, 2 Vet. 
App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he was personally assaulted over the 
course of approximately 60 days, though he is uncertain of 
the months and year in which the alleged incidents occurred.  
His service treatment records did not reveal any complaint 
of, or treatment for, specific to sexual assault.  In 
September 1963, the Veteran complained of bilateral 
testicular tenderness.  Physical examination revealed no 
urethral discharge, no testicular swelling, and no swelling 
or tenderness of the epididymis.  As a result, the examiner 
found no disease.  Upon separation, the Veteran denied 
psychiatric complaint and was given a normal clinical 
evaluation of his psychiatric status.

Service personnel records also are negative for any reference 
to the Veteran's alleged sexual assault.  In addition, these 
records do not show that the Veteran's performance 
deteriorated at any time during service.  To the contrary, 
the Veteran received satisfactory evaluations and was 
recommended for advancement several times.  Upon separation, 
he was recommended for reenlistment.

In a VA treatment note dated in February 2004, the Veteran 
reported that he "wakes up swinging" if he is startled 
awake.  He related that he attended a gathering with several 
other servicemen in 2003, in which the sexual assaults 
committed by the Veteran's alleged assailant were discussed.  
The examiner preliminarily diagnosed the Veteran with PTSD 
related to military sexual trauma and suggested that he 
undergo psychiatric testing to verify the diagnosis and 
alleged in-service stressor.

A May 2004 VA treatment note reveals that the Veteran was 
diagnosed with bipolar disorder.  In a June 2004 VA treatment 
note, the Veteran indicated that he was bothered after again 
discussing the alleged sexual assaults with fellow 
servicemen.  The examiner noted that the Veteran had been 
tested by a psychologist for PTSD and received negative 
results.  Therefore, the Veteran was diagnosed with bipolar 
disorder.  

The Veteran also received a diagnosis of bipolar disorder in 
a VA treatment note dated in December 2004.  This treatment 
note also states that the Veteran was diagnosed with PTSD 
related to military sexual trauma.  Similarly, in VA 
treatment notes dated in January, April, and May 2005, the 
Veteran was diagnosed with bipolar disorder though the 
history of his condition was described at PTSD due to 
military sexual trauma.  However, in another VA treatment 
note dated in May 2005, the Veteran tested positive after a 
PTSD screen.  

In March 2006, a search of the Beneficiary Identification 
Records Locator Subsystem (BIRLS) revealed no record of 
anyone with the name of the Veteran's alleged assailant being 
discharged in or around 1964.

The Veteran's wife submitted a statement in May 2006 in 
support of the Veteran's claim.  She indicated that when she 
touched the Veteran to wake him up one morning, he "woke up 
swinging" and almost hit her in the face.  At that point, 
the Veteran told her of his alleged in-service sexual 
assaults.  The Veteran's wife also stated that the Veteran 
almost hit a nurse during a March 2006 hospital stay when the 
nurse touched him to wake him up.

In an August 2006 VA treatment note, the Veteran scored 
positive for military sexual trauma but negative for PTSD.  A 
January 2007 VA treatment note also reveals a negative result 
for PTSD.

The National Archives and Records Administration (NARA) 
indicated in October 2008 that it found no record of the 
Veteran's alleged in-service stressor after examining the 
deck logs for the USS Hartley.  In November 2008, the Ship 
Histories Branch of the Naval Historical Center noted that 
the ship's deck logs were the most likely source of 
information in this case.

The Veteran was afforded a VA Compensation & Pension (C&P) 
PTSD examination in December 2008.  The Veteran reported only 
one alleged stressor, sexual assault by another serviceman 
while in service.  After referencing the discrepancies 
between the Veteran's previous diagnoses at the VA, the 
examiner diagnosed the Veteran with PTSD.  However, the 
examiner found no verification of the claimed in-service 
stressor, and commented that "[t]he difficulty is in 
determining when and where the event occurred."  While the 
Veteran related a very specific and catastrophic experience 
and the examiner determined that the alleged sexual assaults 
logically would be accepted as leading to PTSD, he concluded 
that there no definitive proof that the incidents occurred at 
the time and place specified by the Veteran.

In June 2009, a buddy statement was submitted with respect to 
the Veteran's claim.  The buddy noted that he served with the 
Veteran and the Veteran's alleged assailant and that he was 
face to face with the Veteran's alleged assailant numerous 
times.  He indicated that the Veteran's alleged assailant did 
not commit any sexual assaults against him, and he also 
stated that he never witnessed the Veteran's alleged 
assailant commit any such assaults on any other fellow 
serviceman.

In light of the evidence, the Board finds that entitlement to 
service connection for PTSD is not warranted.  The Board 
acknowledges that the Veteran is currently diagnosed with 
PTSD and that this diagnosis is in conformity with the DSM-
IV.  However, the Veteran's claimed in-service stressor has 
not been confirmed.  

The Veteran does not contend that he engaged in combat with 
the enemy.  Therefore, his lay account of his claimed in-
service stressor must be corroborated by credible supporting 
evidence.  No such evidence exists in this case.  The Veteran 
mentioned that several other servicemen also were sexually 
assaulted by the Veteran's alleged assailant and reported 
that these incidents were discussed among some of the 
servicemen in 2003 and 2004.  Despite this, the Veteran has 
not produced any evidence from any fellow servicemen 
confirming any sexual assaults by the Veteran's alleged 
assailant.  Indeed, the Veteran's "buddy," the only other 
serviceman to submit a statement denied that he was sexually 
assaulted by the Veteran's alleged assailant and denied 
witnessing this alleged assailant sexually assault any other 
servicemen.  A search of the deck logs for the USS Hartley 
also revealed no record of the Veteran's alleged in-service 
stressor.  In addition, the Veteran also indicated that his 
alleged assailant was court martialed and dishonorably 
discharged in 1964 because of the claimed sexual assaults.  
However, despite extensive development performed by VA of 
various records sources, no record was found of anyone with 
the name of the Veteran's alleged assailant being discharged 
in or around 1964.

The Board acknowledges that the Veteran and his wife 
submitted lay statements indicating that the Veteran "wakes 
up swinging" if he is awakened by touch and attributing such 
behavior to the Veteran's claimed in-service sexual assaults.  
While the Board finds this evidence competent, it 
nevertheless is insufficiently credible to establish the 
occurrence of the Veteran's alleged in-service stressor; it 
only serves to show a current symptom of PTSD rather than 
corroborating that an event took place in service.  The VA 
examiner who conducted the Veteran's December 2008 C&P 
examination noted the Veteran's contention that he was 
sexually assaulted several times in service, but concluded 
that there was no proof that the assaults occurred.  While 
the examiner seemed assured that a traumatic event regarding 
sexual assault occurred in the past, he could not link the 
event to service.  Accordingly, the precedents laid down in 
Patton and Bradford that after-the-fact medical nexus 
evidence can be used to established the occurrence of a 
claimed in-service stressor does not apply here, in that the 
examiner did not establish a nexus between the currently 
diagnosed PTSD and a corroborated stressful event in service.  
The Board reiterates that in the absence of a medical nexus 
linking a current diagnosis of PTSD to a corroborated 
stressor based on personal assault, service connection may 
not be awarded.

The Board also finds that entitlement to service connection 
for any acquired psychiatric disorder other than PTSD, to 
include bipolar disorder, is not warranted.  The record 
indicates that the Veteran received diagnoses of bipolar 
disorder from VA beginning in 2004 and was followed for this 
disorder starting in 2005.  However, there is no indication 
that these diagnoses were made in accordance with the DSM-IV, 
as required by 38 C.F.R. § 4.125.  In addition, the examiner 
who conducted the December 2008 VA C&P examination noted 
discrepancies with respect to the Veteran's diagnoses of PTSD 
and bipolar disorder.  He ultimately concluded, based on the 
DSM-IV criteria, that a diagnosis of PTSD was appropriate.  
In the absence of evidence of any acquired psychiatric 
disorder other than PTSD, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Even assuming the Veteran had been diagnosed with any 
acquired psychiatric disorder other than PTSD, including 
bipolar disorder, there is no evidence that such disorder 
stems from the Veteran's service.  While the VA treatment 
notes refer to the Veteran's military service, none suggest 
that the Veteran's bipolar disorder or any other acquired 
psychiatric disorder other than PTSD began in or was 
aggravated by military service.  The evidence also does not 
demonstrate any causal link between any acquired psychiatric 
disorder other than PTSD, including bipolar disorder, and the 
Veteran's service.

In reaching the decision above, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the claim, the doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and bipolar disorder, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


